DETAILED ACTION
	This Office Action is in response to an amendment filed 03/02/2022.
Claims 1-20 are pending.
	Claims 1, 11, 12 and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasadakis (U.S. Patent Application Publication No. 2017/0287038 A1, filed 03/31/2016, published 10/05/2017).
Regarding independent claim 1, Krasadakis teaches:
A method, comprising:
providing a conversational agent creation framework that creates conversational agents bases upon input from a plurality of users (at least Abstract [Wingdings font/0xE0] Krasadakis teaches a server-implemented framework that automates the discovery and negotiation of product sales online based on buyer- and seller-defined parameters),
wherein within the conversational agent creation framework the conversational agents interact and perform negotiations on behalf of users for object without requiring input from the plurality of users (at least Abstract; pp. 4-6, [0031], [0033], [0038], [0042]-[0050]; pp. 8-9, [0073]-[0077]; Figures 1A-B, 3 [Wingdings font/0xE0] Krasadakis teaches instantiation of unique autonomous agents, configured with buying/selling plans, to autonomously, and without buyer/seller intervention, negotiate on behalf of buyer(s)/seller(s), to buy/sell products).
receiving, within the conversational agent creation framework and from one of the plurality of users, input to generate an instance of a conversational agent to perform a negotiation on behalf of the at least one of the plurality of users, wherein the input comprises (at least p. 1, [0014]; pp. 5-6, [0042]-[0050]; Figures 1A-B [Wingdings font/0xE0] Krasadakis teaches and AI-powered framework whereby autonomous AI agents negotiate deals on behalf of buyers and sellers. The AI agents are configured/generated using an AI buyer application 114 (see p. 5, [0042]-[0047]; Fig. 1A) and AI seller application 214 (see pp. 5-6, [0048]-[0050]; Fig. 1B)),
(i) a selection of one of a plurality of conversational agent roles, each of the plurality of conversational agent roles corresponding to a role within a negotiation (at least Abstract; p. 1 [0003]-[0004] [Wingdings font/0xE0] Krasadakis teaches artificial intelligence (AI) negotiation agents for both buyers and sellers that act on behalf of the buyers and sellers to negotiate the purchasing and selling of particular products. A user (buyer) desiring to purchase a product may select and configure an AI buyer agent, and likewise another user (seller) desiring to sell a particular product may select and configure an AI seller agent).
(ii) negotiation constraints for the selected role (at least Abstract; pp. 1-3, [0014]-[0023]; Figures 1A-B [Wingdings font/0xE0] Krasadakis teaches that users (buyers/sellers) configure their corresponding AI agents (e.g. bots) with pre-defined buyer/seller negotiation parameters (see pp. 1-2, [0016]-[0020] for examples) and buyer/seller negotiation elasticities (see pp. 2-3, [0021]-[0023] [Wingdings font/0xE0] “elasticity” refers to a difference in at least one of buying or selling parameters, and an “elasticity threshold” refers to an upper or lower limit for a buying parameter)) and
(iii) an object for the negotiation (at least p. 2, [0017]-[0018]; p. 3, [0024]; Figures 1A-B [Wingdings font/0xE0] Krasadakis
wherein the conversational agent creation framework comprises a plurality of created instances of a conversational agent having a particular role,
wherein the instance is unique to the one of the plurality of users the object identified by the user (at least Abstract; pp. 4-6, [0031], [0033], [0038], [0042]-[0050]; pp. 8-9, [0073]-[0077]; Figures 1A-B, 3 [Wingdings font/0xE0] Krasadakis teaches instantiation of unique autonomous agents, configured with buying/selling plans, to autonomously, and without buyer/seller intervention, negotiate on behalf of buyer(s)/seller(s), to buy/sell products);
wherein the conversational agent creation framework comprises a plurality of created instances of a conversational agent having a particular role (at least pp. 4-5, [0033], [0038], [0042]-[0047]; pp. 5-6, [0048]-[0050]; Figures 1A-B [Wingdings font/0xE0] Krasadakis teaches the creation (via AI buyer application 114 and AI seller application 214, respectively) and configuration of buyer or seller (role) AI agents for buying or selling items. At the point where the AI agents are configured by role and item, the AI agents are unique. At any given time, the framework may include a number of buyer/seller (roles) autonomous agents);
creating, within the conversational agent creation framework, the instance of the conversational agent, wherein the instance
(i) has the selected role,
(ii) is programmed with the negotiation constraint, and (iii) is unique to the object for the negotiation and the one of the plurality of users (at least Abstract; pp. 4-5, [0033], [0038], [0042]-[0047]; pp. 5-6, [0048]-[0050]; Figures 1A-B [Wingdings font/0xE0] Krasadakis teaches the creation (via AI buyer application 114 and AI seller application 214, respectively) and configuration of buyer or seller (role) AI agents for buying or selling items. At the point where the AI agents are configured by role and item, the AI agents are unique);
identifying, within the conversational agent creation framework, at least one other instance of a conversational agent, wherein at least one other instance (i) has an opposing role with respect to the object and (ii) is being programmed with opposing role negotiation constraints (at least pp. 4-5, [0033], [0038], [0042]-[0047]; pp. 5-6, [0048]-[0050]; Figures 1A-B [Wingdings font/0xE0] Krasadakis teaches the creation (via AI buyer application 114 and AI seller application 214, respectively) and configuration of buyer or seller (role) AI agents for buying or selling items. At the point where the AI agents are configured by role and item, the AI agents are unique), and
conducting, within a negotiation instance created within the conversational agent creation framework, the negotiation instance being unique to the instance of the conversational agent, the at least one other instance of a conversational agent, and the object, in response to identifying the at least one other instance of a conversational agent, a conversational session between a conversational agent corresponding to the instance of a conversational agent and at least one other conversational agent corresponding to the at least one other instance of a conversational agent, wherein the conducting comprises each of the conversational agent and the at least one other conversational agent traversing nodes included within a dialog tree generated based upon a negotiation specification comprising data corresponding to the negotiation instance, the roles of the conversational agent and the at least one other conversational agent, and the negotiation constraints; the conversational session comprising the negotiation between the conversational agent and the at least one other conversational agent for the object, wherein, within the conversational session, the conversational agent and the at least one other conversational agent perform, without requiring input from the one of the plurality of users and users who created the at least one other instance of a conversational agent, the negotiation in view of the negotiation constraints and the opposing role negotiation constraints (at least p. 1, [0004], [0015]; pp. 4-5, [0033], [0038], [0042]-[0047]; pp. 5-6, [0048]-[0050]; pp. 9-11, [0082]-[0094]; Figures 1A-B, 5-6[Wingdings font/0xE0] Krasadakis teaches conduction of negotiations between a buyer AI negotiator 206 and seller AI negotiators 210 (Fig. 5) and between a seller AI negotiator 208 and buyer AI negotiators 206 (Fig. 6). From buyer AI negotiator 206 and seller AI negotiators 210 directly and autonomously interact with each other to achieve a purchase or a sale of an item or product or service. At the point where buyer/seller plan information is applied to buyer/seller agents, said buyer/seller agents are unique),
Note: the Specification appears to primarily describe arbitration rather than negotiation that the Examiner believes are two different functions, albeit some negotiation is likely included in arbitration. For example, the phrase “negotiation entity/entities” is not found in the Specification, as filed and the phrase “negotiation instance” is only found in [0025]. Furthermore, the term “structure” is only associated with an “arbitration instance” (see Specification at [0026]) and not a “negotiation instance”.

wherein the negotiation instance comprises
a structure for populating parameters, entities, and objects within the negotiation instance (at least p. 2, [0017]-[0020]; Figures 3-4[Wingdings font/0xE0] Krasadakis teaches buying/selling plans that include (store) buyer/seller parameters, goals, and objectives and may be set or focused on product information, product specifications, pricing, pricing dynamics, pricing predictions, inventory, etc.) and
is populated with at least negotiation entities corresponding to the object, the instance of the conversational agent, and the at least one other instance of a conversational agent (at least p. 1, [0004], [0015]; pp. 4-5, [0033], [0038], [0042]-[0047]; pp. 5-6, [0048]-[0050]; pp. 9-11, [0082]-[0094]; Figures 5-6 [Wingdings font/0xE0] Krasadakis teaches conduction of negotiations (a negotiation instance) between a buyer AI negotiator 206 and seller AI negotiators 210 (Fig. 5) and between a seller AI negotiator 208 and buyer AI negotiators 206 (Fig. 6). From both points of view buyer AI negotiator 206 and seller AI negotiators 210 directly and autonomously interact with each other to achieve a purchase or a sale of an item or product or service)
Note: example “object identifiers” include an object name, and object price (e.g. starting price, asking price, requested price, etc.), Specification at pages 12-13, [0025].

wherein each of the negotiation entities comprise object identifiers for the object of a corresponding negotiation entity (at least Abstract; p. 2, [0018], [0020]-[0022]; p. 3, [0025]-[0026], [0028]; pp. 4-5, [0033], [0038], [0042]-[0047]; pp. 5-6, [0048]-[0050]; p. 11, [0095]-[0099]; Figures 1A-B; Figure 7 [Wingdings font/0xE0] Krasadakis teaches configuration of AI buyer/seller agents to include the item (products) for sale as well as purchase/selling price(s) and elasticity on those prices).
providing, from the conversational agent creation framework and responsive to completing a negotiation, information to the one of the plurality of users regarding the completed negotiations (at least pp. 8-9, [0073]-[0077]; Figure 3 [Wingdings font/0xE0] Krasadakis teaches, at step 316, negotiated offer terms may then be transmitted to the buyer 124 (see [0077])).





Regarding dependent claim 2, Krasadakis teaches:
the conducting a conversational session comprises requesting user input responsive to determining at least one of: (i) the negotiation constraints (at least pp. 7-8, [0064]-[0065] [Wingdings font/0xE0] Krasadakis teaches human buyer 124 may receive communications from their buyer AI negotiator 206 as to matched offers it received from negotiations with seller AI negotiators 208 and the human buyer 124 may then accept, archive, discard, adjust the buying plan being executed by the buyer AI negotiator 206, adjust the buyer AI negotiator 206 to re-negotiate off terms, etc. (see pp. 7-8, [0065])) and (ii) the opposing role negotiation constraints cannot be met.

Regarding dependent claim 3, Krasadakis teaches:
Note: this claims needs some clarification as suggested “[]”.

the role of the at least one other conversational agent comprises a buyer role; and wherein the opposing role [seller?] negotiation constraints comprise a maximum monetary amount that a user corresponding to the at least one other conversational agent [buyer?] is willing to pay for the object (at least Abstract; pp. 2-3, [0017]-[0024]; p. 5, [0044]-[0045]; p. 9, [0078]-[0081] Figure 1B, 4 [Wingdings font/0xE0] Krasadakis teaches seller parameters and seller negotiation elasticity 218 and elasticity thresholds or boundaries set by the seller 174 that the seller AI negotiator 208 may adhere to when negotiating deal terms with the buyer AI negotiators 206. The seller elasticity thresholds are used to set upper and lower limits on the selling parameters controlling the seller. These seller negotiation elasticities 218 and elasticity thresholds would act to set limits or ranges of, for example, prices).

Regarding dependent claim 4, Krasadakis teaches:
the role of the conversational agent comprises a seller role; and wherein the negotiation constraints comprise (i) a desired monetary amount and (ii) an acceptable monetary amount (at least Abstract; p. 2, [0018], [0021]-[0022] [Wingdings font/0xE0] Krasadakis teaches examples of product information including product pricing that may include actual prices, discounted prices (e.g. 5% off), relative pricing (e.g., 3% less than another seller), conditional pricing (e.g. if inventory levels exceed a particular threshold, then discount price by a certain amount), pricing increases based on detected need (e.g. large demand for product, seller needs product within an expedited time frame, etc.) or a combination thereof. Further, Krasadakis teaches elasticity).

Regarding dependent claim 5, Krasadakis teaches:
the conducting a conversational session comprises providing, by at least one of the conversational agent [buyer?] and the at least one other conversational agent [seller?], a persuasion input, responsive to determining at least one of: (i) the negotiation constraints and (ii) the opposing role negotiation constraints cannot be met (at least [0084]-[0088]; Figure 5 [Wingdings font/0xE0] Krasadakis teaches provision of information that may be intended to inform and encourage (e.g. persuade) or discourage a buyer from purchasing an item or product for sale such as pricing, product information, product alternatives, market trends, product reviews, etc.)
Regarding dependent claim 7, Krasadakis teaches:
the identifying a least one other conversational agent [buyer?] comprises identifying a match between the object corresponding to the conversational agent and an object corresponding to the at least one other conversational agent (at least p. 1, [0015]; p. 2, [0021]; p. 5, [0047]; p. 7, [0060], [0064]; Figures 5-6 [Wingdings font/0xE0] Krasadakis teaches the identification of matches between items or products desired by a buyer(s) and items or products for sale by seller(s)).

Regarding dependent claim 8, Krasadakis teaches:
the identifying at least one other conversational agent is based upon location constraints provided by a user, the location constraints identifying a geographical location for the object (at least pp. 2-3, [0023] [Wingdings font/0xE0] Krasadakis teaches that some parameters may be defined as “blockers” meaning that, regardless of whether other parameters or elasticity thresholds are met, if a blocker parameter is detected, an offering from the seller AI negotiators are not to be considered. For example, seller may specify that buyers who are located in a particular location (e.g. states) may be excluded as purchasers due to the fact that the seller does not have appropriate licensing to sell the product or service in that area).

Regarding dependent claim 9, Krasadakis teaches:
marking an object as completed upon a successful negotiation for the object (at least p. 11, [0094]; Figure 6 [Wingdings font/0xE0] Krasadakis teaches acceptance by the buyer AI negotiator 206 of an offer made by the seller AI negotiator 208 for an item or product. Upon acceptance of the offer by the human seller 174, a purchase order 

Regarding claim 11, claim 11 merely recites an apparatus for carrying out the method of claim 1. Thus, Krasadakis anticipates every limitation of claim 11, as indicated in the rejection of claim 1.

Regarding claims 12-16 and 18-19, claims 12-16 and 18-19 merely recite a computer program product for carrying out the method of claims 1-5 and 7-8 respectively. Thus, Krasadakis anticipates every limitation of claims 12-16 and 18-19, as indicated in the rejections of claims 1-5 and 7-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis in view of Applicant Admitted Prior Art (hereinafter AAPA, page 17, paragraph [0033]).
Regarding dependent claim 6, Krasadakis fails to explicitly teach:
the dialog tree corresponds to a dialog tree specification defined within the conversational agent creation framework.


Regarding claim 17, claim 17 merely recites a computer program product for carrying out the method of claim 6. Thus, Krasadakis in view of AAPA teaches every limitation of claim 17, and provides proper motivation, as indicated in the rejection of claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis in view of Batachia et al. (hereinafter Batachia, U.S. Patent No. 7,103,580 B1, filed 03/30/2000, issued 09/05/2006).
Regarding dependent claim 10, Krasadakis fails to explicitly teach:
Note: the Examiner notes that the term “unknown” is not found in the Specification. However, the term “secret” is found on p. 17, [0032] referring to constraints.

the negotiation constraints and opposing role negotiation constraints are unknown to conversational agents other than the corresponding conversational agent within the conversational agent creation framework.
However, Batachia teaches:
the negotiation constraints and opposing role negotiation constraints are unknown to conversational agents other than the corresponding conversational agent within the conversational agent creation framework (at least Abstract; col. 10, lines 55 through col. 11, line 16 [Wingdings font/0xE0] Batachia teaches a system and method Batachia discusses that one problem that should be handled carefully, especially in the electronic environment created for competitive negotiations between intelligent agents, is the security and privacy of information. In the example embodiment of the present invention, the created electronic environment for negotiation does not disclose the agent strategy in generating offers and counter-offers, agent constraints, or any other private information to other parties without its agreement. The architecture of the electronic market should assure its neutrality. No party involved in negotiation should be at a competitive advantage in relation to its opponent(s). The privacy issue can be addressed through the action of the mediator, intervening as a third party in the negotiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Batachia with those of Krasadakis as both inventions are related to the use of autonomous agents to conduct negotiations for buying/selling products. Adding the teaching of Batachia provides the benefit of maintaining privacy of information between parties and excluding such information from entities outside of the negotiating parties.












20 is rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis in view of Lahiri et al. (hereinafter Lahiri, U.S. Patent Application Publication No. 2020/0372569 A1, filed 05/23/2019, published 11/26/2020).
Regarding independent claim 20, Krasadakis teaches:
A method, comprising:
Note: the invention would appear to generally describe a multi-agent negotiation system where agents (e.g. buyer/seller) negotiate for an object by communicating with each other. Chatting is a form of communication. Thus, such agents “chat” with one another.

providing a chat agent creation framework that creates chat agents based upon input from a plurality of users and that interact with each other within the chat agent creation framework and perform negotiations on behalf of users for objects without requiring input from the plurality of users, each of the chat agents (i) having a role within a transaction for an object and (ii) having a monetary objective with respect to the object (at least Abstract; p. 1, [0003]-[0004] [Wingdings font/0xE0] Krasadakis teaches artificial intelligence (AI) negotiation agents for both buyers and sellers that act on behalf of the buyers and sellers to negotiate the purchasing and selling of particular products. A user (buyer) desiring to purchase a product may select and configure an AI buyer agent, and likewise another user (seller) desiring to sell a product may select and configure an AI seller agent. Here, the roles are buyer(s) and seller(s), where buyer(s) are looking to purchase an item or product and seller(s) are looking to sell and item or product indicating that a monetary objective is involved),
wherein the chat agent creation framework comprises a plurality of created instances of a chat agent having a particular role, wherein each of the plurality of created instances is unique to a user requesting creation of a corresponding of the plurality of created instances and an object identified by the user (at least pp. 4-5, [0033], [0038], [0042]-[0047]; pp. 5-6, [0048]-[0050]; Figures 1A-B [Wingdings font/0xE0] Krasadakis teaches the creation (via AI buyer application 114 and AI seller application 214, respectively) and configuration of buyer or seller (role) AI agents for buying or selling items. At the point where the AI agents are configured by role and item, the AI agents are unique);
defining an instance of a seller chat agent, within the chat agent creation framework, having a seller role, the defining being based upon input from the user identifying (i) an object for sale (ii) the monetary objective of the user, and (iii) is unique to the object and the user (at least Abstract; pp. 1-3, [0014]-[0023]; Figures 1A-B [Wingdings font/0xE0] Krasadakis teaches that users (buyers/sellers) configure their corresponding AI agents (e.g. bots) with pre-defined buyer/seller negotiation parameters (see pp. 1-2, [0016]-[0020] for examples) and buyer/seller negotiation elasticities (see pp. 2-3, [0021]-[0023] [Wingdings font/0xE0] “elasticity” refers to a difference in at least one of buying or selling parameters, and an “elasticity threshold” refers to an upper or lower limit for a buying parameter)).
defining an instance of at least one buyer chat agent, within the chat agent creation framework, having a buyer role, the defining based upon input from another user identifying (i) a desire to purchase the object for sale and (ii) the monetary objective of the another user (at least pp. 3-4, [0027]-[0030][Wingdings font/0xE0] Krasadakis teaches AI buyer negotiation agents locating AI seller negotiation agents and identify a list of the most optimal potential product offering and consumers searching for products based on analysis of the parameter rankings and elasticity (p. 3, [0027])), and
engaging, utilizing the seller chat agent and the at least one buyer chat agent, within a negotiation instance created within the chat agent creation framework, the negotiation instance being unique to the instance of the seller chat agent, the at least one buyer chat agent, and the object, in response to defining the instance of the at least one buyer chat agent, in a conversational session comprising the negotiation for the object, wherein the seller chat agent and the at least one buyer chat agent engage in the negotiation in view of the respective monetary objective of the chat agent, without requiring input from the one of the user and the another user, wherein engaging comprises each of the seller chat agent and the at least one buyer agent traversing nodes included within a dialog tree generated based upon a negotiation specification comprising data corresponding to the negotiation instance, the roles of the seller chat agent and the at least one buyer agent, and the monetary objective (at least p. 1, [0004], [0015]; pp. 4-5, [0033], [0038], [0042]-[0047]; pp. 5-6, [0048]-[0050]; pp. 9-11, [0082]-[0094]; Figures 1A-B, 5-6[Wingdings font/0xE0] Krasadakis teaches conduction of negotiations between a buyer AI negotiator 206 and seller AI negotiators 210 (Fig. 5) and between a seller AI negotiator 208 and buyer AI negotiators 206 (Fig. 6). From both points of view buyer AI negotiator 206 and seller AI negotiators 210 directly and autonomously interact with each other to achieve a purchase or a sale of an item or product or service)
the negotiation instance comprising a structure for populating parameters, entities, and objects within the negotiation instance and is populated with at least negotiation entities corresponding to the object (at least p. 2, [0017]-[0020]; Figures 3-4[Wingdings font/0xE0] Krasadakis teaches buying/selling plans that include (store) buyer/seller parameters, goals, and objectives and may be set or focused on product information, product specifications, pricing, pricing dynamics, pricing predictions, inventory, etc.),
 the instance of the seller chat agent, and the instance of at least one buyer chat agent (at least p. 1, [0004], [0015]; pp. 4-5, [0033], [0038], [0042]-[0047]; pp. 5-6, [0048]-[0050]; pp. 9-11, [0082]-[0094]; Figures 5-6[Wingdings font/0xE0] Krasadakis teaches conduction of negotiations (a negotiation instance) between a buyer AI negotiator 206 and seller AI negotiators 210 (Fig. 5) and between a seller AI negotiator 208 and buyer AI negotiators 206 (Fig. 6). From both points of view buyer AI negotiator 206 and seller AI negotiators 210 directly and autonomously interact with each other to achieve a purchase or a sale of an item or product or service),
wherein each of the negotiation entities comprise object identifiers for the object of a corresponding negotiation entity (at least Abstract; p. 2, [0018], [0020]-[0022]; p. 3, [0025]-[0026], [0028]; pp. 4-5, [0033], [0038], [0042]-Krasadakis teaches configuration of AI buyer/seller agents to include the item (products) for sale as well as purchase/selling price(s) and elasticity on those prices); and
providing, from the chat agent creation framework and responsive to completing a negotiation, information to the user regarding the completed negotiation (at least pp. 8-9, [0073]-[0077]; Figure 3 [Wingdings font/0xE0] Krasadakis teaches, at step 316, negotiated offer terms may then be transmitted to the buyer 124 (see [0077])).
Krasadakis fails to explicitly teach the use of chat agents.
However, Lahiri teaches (at least Abstract; p. 1, [0001]-[0009] [Wingdings font/0xE0] Lahiri teaches the use of chatbots (i.e. chat agents) in conducting online auctions of products supplied by sellers and purchased by buyers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lahiri with those of Krasadakis as both inventions are related to the user of autonomous agents that act on behalf of users in the process of buying and/or selling items or products. Adding the teaching of Lahiri provides a autonomous agent, a chatbot, to the acts of autonomously carrying out activities (e.g. negotiations) in the process of buying and/or selling.






Response to Arguments
	Regarding the previous rejection of independent claim 1, Applicant has amended claim 1 as indicated below:

1.	A method, comprising:
providing a conversational agent creation framework that creates conversational agents based upon input from a plurality of users, wherein within the conversational agent creation framework the conversational agents interact and perform negotiations on behalf of users for objects without requiring input from the plurality of users;
receiving, within the conversational agent creation framework and from one of the plurality of users input to generate an instance of a conversational agent to perform a negotiation on behalf of the at least one of the plurality of users, wherein the input comprises
(i) a selection of one of a plurality of conversational agent roles, each of the plurality of conversational agent roles corresponding to a role within a negotiation,
(ii) negotiation constraints for the selected role, and
(iii) an object for the negotiation, wherein the conversational agent creation framework comprises a plurality of created instances of a conversational agent having a particular role, wherein the instance is unique to the one of the plurality of users the object identified by the user, wherein the conversational agent creation framework comprises a plurality of created instances of a conversational agent having a particular role;
creating, within the conversational agent creation framework, the instance of the conversational agent, wherein the instance
(i) has the selected role, 
ii) is programmed with the negotiation constraints, and
(iii) is unique to the object for the negotiation and the one of the plurality of users;
identifying, within the conversational agent creation framework, at least one other instance of a conversational agent, wherein the at least one other instance (i) has an opposing role with respect to the object and (ii) is programmed with opposing role negotiation constraints;
conducting, within a negotiation instance created within the conversational agent creation framework, the negotiation instance being unique to the instance of the conversational agent, the at least one other instance of a conversational agent, and the object, in response to identifying the at least one other instance of a conversational agent, a conversational session between a conversational agent corresponding to the instance of a conversational agent and at least one other conversational agent corresponding to the at least one other instance of a conversational agent, wherein the conducting comprises each of the conversational agent and the at least one other conversational agent traversing nodes included within a dialog tree generated base upon a negotiation specification comprising data corresponding to the negotiation instance, the roles of the conversational agent and the at least one other conversational agent, and the negotiation constraints;
the conversational session comprising the negotiation between the conversational agent and the at least one other conversational agent for the object and
wherein, within the conversational session, the conversational agent and the at least one other conversational agent perform, without requiring input from the one of the plurality of users who created the at least one other instance of a conversational agent, the negotiation in view of the negotiation constraints and the opposing role negotiation constraints, wherein the negotiation instance comprises a structure for populating parameters, entities, and objects within the negotiation instance and is populated with at least negotiation entities corresponding to the object, the instance of the conversational agent, and the at least one other instance of a conversational agent, wherein each of the negotiation entities comprise object identifiers for the object of a corresponding negotiation entity; and
providing, from the conversational agent creation framework and responsive to completing a negotiation, information to the one of the plurality of users regarding the completed negotiation.

Applicant respectfully submits that Krasadakis fails to teach the claimed limitations.
Applicant states that Krasadakis teaches a system for a “framework that automates the discovery and negotiation of product sales online based on buyer- and seller-defined parameters.” Krasadakis at Abstract.

The system utilizes artificial intelligence negotiation agents that operate on behalf of the buyers and sellers. See Krasadakis at Abstract.
Krasadakis teaches that the negotiation agents are executed within a networking environment, see Krasadakis at [0051], not within the conversational agent framework, as per the claimed limitations.

The Examiner first notes that the phrase “conversational agent framework” is found in the Specification, and is “used to create conversational agents that perform negotiations on behalf of users” ([0002]-[0004]). “a chat agent creation framework providing chat agents that interact with each other” [0005], etc.
Given the apparent emphasis Applicant attributes to the term “Framework” (as indicated in this argument as well as the amendments made), it would appear that the term is significant and different from Krasadakis’s “server-implemented framework”.
However, until Applicant makes clear definition and/or the significance of the term “framework”, the Examiner believes that Krasadakis teaches a conversational agent creation framework.

Applicant next argues that Krasadakis teaches that a buyer agent and/or a seller agent is made for a user, but is not unique to a particular negotiation or product.
Rather, the buyer and seller generate buying plans and selling plans which are then attached to the agents. See Krasadakis at [0052]-[0057].

However, the agents can be reprogrammed for different buying and selling plans for the user.
A new instance for this is not created, as per the claimed limitations.

The Examiner respectfully disagrees.

At the point where buying/selling plans are applied to buying/selling agents, those agents are instantiated and made unique according to said buying/selling plans.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
03/22/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177